Citation Nr: 1826549	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991, from November 1999 to March 2000, and from October 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2012 rating decision, by the Winston-Salem, North Carolina, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD.  He perfected a timely appeal of that decision.  

The issue of entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermitted periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, outbursts of anger, hypervigilance, chronic sleep impairment due to nightmares, and difficulty in adapting to stressful circumstances including work or a worklike setting.  

2.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow substantially gainful occupation.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background & Analysis-I/R PTSD.

The Veteran essentially contends that the symptoms of his service-connected PTSD are more disabling than reflected by the currently assigned rating.  In his notice of disagreement, dated in September 2012, the Veteran indicated that his PTSD symptoms warrant a 70 percent or a 100 percent rating.  The Veteran stated that the RO disregarded the medical opinion of his treating psychiatrist, which reported that his PTSD causes major impairment; and instead, that the RO based its decision solely on the VA examination which determined that his PTSD symptoms cause mild impairment.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

By a rating action in February 2006, the RO granted service connection for anxiety disorder; a 30 percent disability rating was assigned, effective February 23, 2005.  

In a statement in support of claim (VA Form 21-4138), dated in May 2011, the Veteran requested service connection for PTSD.  The Veteran indicated that, while serving in Iraq from 2003 to 2004, he witnessed several traumatic incidents, including seeing his best friend being killed and another soldier's head blown off after hitting an IED.  The Veteran maintained that these events have become a part of his life.  

Submitted in support of the Veteran's claim was the report of a psychological evaluation conducted by Louise Glogau in April 2011.  The examiner noted that, since his discharge from service, the Veteran has been experiencing intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, hypervigilance, problems with memory and concentration, and exaggerated startle response.  He also reported problems with crowds and that he does not socialize and prefers to spend time alone.  It was noted that the Veteran currently had problems with nightmares and night sweats.  On mental status examination, the Veteran was described as cooperative.  His mood was dysthymic; his affect was restricted.  No current suicidal or homicidal ideation was noted.  The Veteran was reported to be fully oriented.  The examiner noted that the Veteran's PTSD symptoms have caused significant disturbances in all areas of his life.  The examiner further stated that, because of his hypervigilance and isolating behaviors, the Veteran is severely compromised in his ability to initiate or sustain work or social relationships; and, due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery is poor.  The examiner stated that she considered the Veteran to be totally and permanently disabled.  

The Veteran was afforded a VA examination for PTSD in February 2012.  At that time, he indicated that he has become more understanding with others than he was in the past, and actually feels closer with his wife.  However, he reported being more explosive and angry at times; in fact, he reported having trouble getting along with his son.  The Veteran also reported being more hypervigilant; he does not like large groups.  The Veteran indicated that he prefers to spend time at home alone, although he has 2 to 3 good friends.  The Veteran stated that he has nightmares which disrupt his sleep 3 to 4 times per week; he reported being easily startled.  The Veteran indicated that he had had three jobs since being discharged from service, experiencing various adjustment problems.  The examiner noted that the Veteran's psychiatric disability was currently manifested by depressed mood, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

The Veteran's PTSD has been assigned a 30 percent rating under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2017).  Under that code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assigned where the claimant exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assigned where the claimant exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.  

A rating of 100 percent is assigned where the claimant exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non-exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

After a careful review of the evidence of record the Board finds that an evaluation in excess of 30 percent for PTSD is not warranted.  PTSD does not result in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Board notes that, little in the record, including the Veteran's lay statements, suggest that the criteria for a schedular evaluation in excess of 30 percent are met.  In reaching its conclusion, the Board has considered the Veteran's statements regarding his PTSD symptoms and their impact on his functioning.  He described depression, sleep disturbance due to nightmares, outburst of anger, hypervigilance, suspiciousness and difficulty with crowds.  However, the evidence as a whole does not demonstrate deficiencies supportive of a 50 percent or higher evaluation or symptoms of a higher rating.  There is no indication of obsessional rituals or other disturbance of thought.  There is no showing that his outbursts of anger resulted in reduced reliability and productivity, impairment in most areas, or more.  It is noteworthy that, following the VA examination in February 2012, the examiner stated that the Veteran's PTSD resulted in mild or transient symptoms.  The evidence does not show that the Veteran has had a flattened affect, speech problems, panic attacks more than once a week, difficulty understanding complex demands, impairment of short or long term memory, impaired judgment, impaired abstract thinking, disturbances in motivation and mood, or difficulty in establishing and maintaining social relationships.  

Although the Veteran reported that he has become more explosive and angry at times and he has trouble getting along with his son, and he does not like to be in large crowds and prefers to be alone, the evidence does not show that the Veteran has impaired impulse control with periods of violence, spatial disorientation, a neglect in hygiene or personal appearance, obsessional rituals that interfere with routine activities, speech problems, inability to function independently, appropriately and effectively, difficulty adapting to stressful circumstances, or the inability to establish and maintain successful relationships.  During the February 2012 examination, the Veteran also indicated that he felt closer to his wife and he has 2 to 3 good friends.  There are no reported symptoms that are of the same kind as those described for the higher ratings that result in the level of social impairment contemplated by those ratings.  

The Board acknowledges the private psychological evaluation from Louise Glogau in April 2011, wherein she stated that the Veteran's PTSD symptoms have caused significant disturbances in all areas of his life.  The examiner further stated that, because of his hypervigilance and isolating behaviors, the Veteran is severely compromised in his ability to initiate or sustain work or social relationships; and, she considered the Veteran to be totally and permanently disabled.  No VA examiner has come to such a conclusion.  Indeed, as indicated above, the totality of the evidence does not depict a severe impairment.  Nor does the private treatment provider describe symptoms of greater ratings criteria or symptoms similar to those.  The Board therefore finds the VA examination in February 2012 to be more probative.  

In light of the foregoing, the Board concludes that the preponderance of evidence is against a finding that the Veteran's PTSD symptoms are of such severity as to warrant a rating of 50 percent or higher.  Accordingly, the Board concludes that the Veteran's symptoms approximate the criteria for a 30 percent rating but not higher, as to the entire appeal period.  Hence, entitlement to a schedular rating higher than 30 percent must be denied; there is no reasonable doubt to be resolved.  38 U.S.C. § 5107 (a).  

Additionally, the record does not show an unusual or exceptional disability picture not contemplated by the regular schedular criteria so referral for extraschedular consideration is not warranted.  


II.  Factual background & Analysis-TDIU.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 (a) (2017).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2017).  

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

In this case, the Veteran is currently service connected for auricular fibrillation, paroxysmal, rated as 60 percent disabling; PTSD, rated as 30 percent disabling; lumbar strain with degenerative changes, rated as 10 percent disabling, and RPPS in both knees, bilateral sensorineural hearing loss, right wrist scar, and warts, all rated as 0 percent disabling.  The Veteran's combined rating is 80 percent from February 16, 2011.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a).  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  

The Board must determine whether the Veteran's service-connected disabilities prevent him from working at substantially gainful employment consistent with his work background and education.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16 (a), "marginal employment shall not be considered substantially gainful employment."  

Significantly, the record reflects that the Veteran has a Bachelor's degree, and VA records indicate that he has had experience in sales and has worked as a manager.  

In the report of the private psychological evaluation, dated in April 2011, it was noted that the Veteran has had four different jobs since he retired from the military in 2007.  The examiner stated that the Veteran's PTSD has caused significant disturbances in all areas of his life.  The examiner further stated that, because of his hypervigilance and isolating behaviors, the Veteran is severely compromised in his ability to initiate or sustain work or social relationships; and, due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery is poor.  The examiner stated that he considered the Veteran to be totally and permanently disabled.  

On the contrary, during the VA examination in February 2012, the Veteran reported that he had had his current job since 2008, and he liked it the best because "I just worry about myself, and I'm not responsible for anyone else."  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

After a thorough review of the evidentiary record, the Board finds that the functional limitation imposed by the Veteran's service-connected PTSD disability does not render him unable to secure and follow a substantially gainful occupation.  The most probative evidence of record, the February 2012 VA Examination report, does not demonstrate that the Veteran's PTSD would preclude him from being able to engage in substantially gainful employment.  Similarly, the record does not show that his other service-connected disabilities, acting alone or in conjunction with his PTSD, render him unable to secure or follow a substantially gainful occupation.  

There is no more or as probative evidence that the Veteran's PTSD would prevent him from utilizing the foregoing skills to do work of the nature he previously performed.  

As discussed above, the Board finds the opinion of the April 2011 private psychological associate that the Veteran was totally and permanently disabled to be of low probative value.  The conclusions are not supported by the evidence of record or based on a review of the Veteran's medical treatment records.  Moreover, the record reflects that the Veteran was working at the time of the evaluation, which is compelling evidence that he is not totally and permanently disabled.
 
Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  In addition, as the record indicates that the Veteran is currently employed, the Board finds that referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.  

Entitlement to TDIU is denied.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


